Title: To George Washington from William Stephens Smith, 25 March 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 25th March 1783 6 oClock P.M.
                        
                        I have been honour’d with your Excellency’s Letter of the 23d Inst. and have communicated to Capt. Douglass
                            the contents as far as they respected him.
                        By intelligence from New York this instant deliverd, I am informed, that a private
                            Express arrived there at one o’Clock last night from Philadelphia, conveying an account of the arrival of a french Sloop of
                            War on sunday afternoon from Cadiz in 35 day’s—which brings an account that the preliminaries for a general Peace was
                            signed in the 20th of January and that all captures made in america after the 20th of March should be of no effect damages
                            in consequence of such Capture should be made good.
                        Inclosed are the papers of this month up to the 22d and some london Gazette’s—I have forwarded numbers of
                            similar dates, but as they contain the debates of Parliment on—& are in a regular succession, I presume they will
                            be acceptable. I have the honor to be Your Excellency’s Most Obedt Servt
                        
                            W.S. Smith Lt Colo.
                        
                    